IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISOPHER J. TIGANI, Sr.,      §
                                §
      Plaintiff Below,          §           No. 190, 2021
      Appellant,                §
                                §           Court Below—Court of Chancery
      v.                        §           of the State of Delaware
                                §
ROBERT F. TIGANI, Sr., Trustee  §           C.A. No. 2017-0786
and Individually,               §
                                §
      Defendant Below,          §
      Appellee,                 §
                                §
      and                       §
                                §
NKS DISTRIBUTORS, INC., a §
Delaware corporation,           §
                                §
       Nominal Defendant-Below, §
       Appellee.                §


                           Submitted: November 19, 2021
                           Decided: January 25, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the parties’ briefs, the record on appeal, and the

appellant’s motion for oral argument, we have determined that oral argument is

unnecessary. We conclude that the judgment below of the Court of Chancery in its

post-trial opinion dated March 30, 2021 and its final order and judgment dated May

28, 2021 should be affirmed. Although we need not address every nuance of the
complex record, the factual record and carefully detailed findings by the trial court

adequately support the conclusions of the Court of Chancery.

      NOW, THEREFORE, IT IS ORDERED that the motion for oral argument is

DENIED and the judgment of the Court of Chancery is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                         2